4:20-cv-03500-SAL   Date Filed 10/02/20   Entry Number 1-1   Page 1 of 14




     EXHIBIT A
                    STATE COURT FILINGS
      4:20-cv-03500-SAL          Date Filed 10/02/20       Entry Number 1-1          Page 2 of 14




                                                                                                            ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
STATE OF SOUTH CAROLINA                 )        IN THE COURT OF COMMON PLEAS
                                        )        FIFTEENTH JUDICIAL CIRCUIT
COUNTY OF HORRY                         )        CASE NO.: 2020-CP-26-__________

Tehila, LLC,                            )
                                        )
                        Plaintiff,      )
                                        )
vs.                                     )                      SUMMONS
                                        )              (JURY TRIAL DEMANDED)
Certain Underwriters at Lloyds,         )
London                                  )
(Contract No. B0621P33099417)           )
                                        )
                        Defendant.      )
                                        )

TO:     DEFENDANT NAMED ABOVE:

        YOU ARE HEREBY SUMMONED and required to Answer to the Complaint herein, a copy of

which is herewith served upon you, and to serve a copy of your Answer upon the undersigned, David J.

Gundling, of Bellamy, Rutenberg, Copeland, Epps, Gravely, & Bowers, P. A., 239 Business Center Drive,

Post Office Drawer 2547, Pawleys Island, South Carolina, 29585, within thirty (30) days after the service

hereof, exclusive of the day of such service, and if you fail to reply to the Complaint within the time

aforesaid, judgment for default will be rendered against you for the relief demanded in the Complaint.

                                                 BELLAMY, RUTENBERG, COPELAND, EPPS,
                                                 GRAVELY & BOWERS, P.A.

                                                 s/David J. Gundling
                                                 David J. Gundling
                                                 S.C. Bar No.: 002361
                                                 Attorneys for Plaintiff
                                                 Post Office Drawer 2547
                                                 Pawleys Island, SC 29585
Pawleys Island, SC                               Telephone: (843) 237-3400
August 10, 2020                                  dgundling@bellamylaw.com




                                SUMMONS AND COMPLAINT - PAGE 1 OF 10
                           TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
        4:20-cv-03500-SAL        Date Filed 10/02/20      Entry Number 1-1         Page 3 of 14




                                                                                                          ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
STATE OF SOUTH CAROLINA                 )       IN THE COURT OF COMMON PLEAS
                                        )       FOR THE 15TH JUDICIAL CIRCUIT
COUNTY OF HORRY                         )       CASE NO.: 2020-CP-26-

Tehila, LLC,                            )
                                        )
                        Plaintiff,      )
                                        )
vs.                                     )                     COMPLAINT
                                        )       (Breach of Contract and Insurance Bad Faith
Certain Underwriters at Lloyds,         )             and Improper Claim Practices)
London                                  )             (JURY TRIAL DEMANDED)
(Contract No. B0621P33099417,           )
                                        )
                        Defendant.      )
                                        )

          The Plaintiff, complaining of the Defendants, will respectfully show this Honorable Court

that:

                                              PARTIES

         1.     Plaintiff is a limited liability corporation duly organized and existing under the laws

of the State of South Carolina which, at all times material hereto, was doing business in Horry County,

South Carolina.

         2.     Upon information and belief, Defendant Underwriters at Lloyds, London Westchester

(Contract No. B0621P33099417) [hereinafter “Insurer”], an eligible surplus lines insurer registered

with the South Carolina Department of Insurance (Company Code # 15792) with an address of 180

West Madison Street, Chicago, IL 60602.

                                     JURISDICTION AND VENUE

         3.     Plaintiff reiterates the allegations contained in above as if repeated verbatim herein.

         4.     Upon information and belief, Insurer is registered by the South Carolina Insurance

Commissioner as a surplus lines carrier to enter into insurance contracts within the State of South



                               SUMMONS AND COMPLAINT - PAGE 2 OF 10
                          TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
     4:20-cv-03500-SAL         Date Filed 10/02/20       Entry Number 1-1         Page 4 of 14




                                                                                                          ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
Carolina and is subject to South Carolina insurance statutes and regulations.

        5.     Insurer entered into a contract of insurance with the Plaintiff that was to be performed

in whole or in part in Horry County, South Carolina. The contract of insurance in set forth in that

certain Policy described below.

        6.     The Plaintiff incurred loss and damage to the Loss Location as defined below, as a

result of high winds, rain and torrential rain caused by Hurricane Florence on or about September 14,

2018.

        7.     The Insurer denied the insurance claim filed by the Plaintiff.

        8.     Upon information and belief, the Insurer breached the insurance contract between

Insurer and the Plaintiff entered into in Horry County South Carolina and other claims accrued against

the Insurer in Horry County, South Carolina.

        9.     Pursuant to the Service of Suit Endorsement of the Policy, as described below, service

of suit may be made upon Mendes & Mount, LLP, 750 Seventh Avenue, New York, NY 10019-6829

and further the Insured designates the Commissioner of the South Carolina Department of Insurance

as the Insured’s true and lawful attorney upon who may be served any lawful process in any action,

suit or proceeding.

        10.    As a result of the foregoing, this Court has personal jurisdiction over the Insurer.

        11.    This Court has subject matter jurisdiction and venue is proper in Horry County, South

Carolina.

                                   GENERAL ALLEGATIONS

        12.    The Plaintiff reiterates the allegations contained above as if repeated verbatim herein.

        13.    At all times material hereto, Plaintiff owned real property and leased the same, located




                               SUMMONS AND COMPLAINT - PAGE 3 OF 10
                          TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
     4:20-cv-03500-SAL           Date Filed 10/02/20        Entry Number 1-1      Page 5 of 14




                                                                                                          ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
at 4122 Main Street, Loris, SC 29569 [hereinafter the “Loss Location”].

        14.     On or about September 14, 2018 high winds and torrential rain resulting from

Hurricane Florence, caused severe damage to the roof on the Loss Location that the Plaintiff was

leasing and business personal property of the Plaintiff located in the Loss Location.

        15.     At the time of Hurricane Florence, the Plaintiff had in effect Commercial Insurance

Policy Number ISPSU100130 with the Insurer [the “Policy”] which included insurance limits for the

building in the amount of $500,000.00.

        16.     The effective dates of the Policy were January 11, 2018 to January 11, 2019.

        17.     The Plaintiff was the named insured on the Policy.

        18.     The Plaintiff timely filed a claim and the Insurer opened the claim under claim number

PIB923516. The Insurer engaged an independent adjuster, Jeffrey Hoffman with Peninsula Insurance

Bureau and SEA, Ltd. [hereinafter “SEA”] to assist in investigating the loss.

        19.     The Plaintiff retained Zevuloni & Associates, a public adjuster, and Don Antol with

Antol Consultants, to assist the Plaintiff in adjusting the loss.

        20.     The Plaintiff filed a Sworn Statement in Proof of Loss dated May 31, 2019 with the

Insurer in the amount of $332,385.00. The Insurer rejected the Proof of Loss by letter dated June 18,

2019.

        21.     The Plaintiff will show that it purchased the Loss Location on 12/16/2016. Pursuant

to the7th Amendment to Lease with Citi Trends, Inc. dated 6/12/2017, Citi Trends continued its lease

on the Loss Location that existed since at least 2002. Citi Trends has approximately 579 properties

nationwide. At the time that the Plaintiff purchased the Loss Location the roof was in good condition

and no leaks existed. On 7/7/2017 the Plaintiff installed a new heat pump. There were three other

units on the roof. Citi Trends, as tenant, was meticulous in notifying the Plaintiff of any maintenance



                                SUMMONS AND COMPLAINT - PAGE 4 OF 10
                           TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
     4:20-cv-03500-SAL          Date Filed 10/02/20        Entry Number 1-1         Page 6 of 14




                                                                                                            ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
issues. On 7/9/2018 Citi Trends issued a Work Order on a plumbing issue in the restrooms, that was

actually a tenant responsibility. Prior to Hurricane Florence, City Trends never issued a work order

to the Plaintiff requesting the repair of the roof or roof leaks. On 9/14/2018 Hurricane Florence hit

the area. In addition to a HVAC cover that was blown off its mountings causing tears to the roof, and

the electric pole being bent by the high winds, other debris caused tears in the roof causing leaks into

the interior of the Loss Location. On or about 9/20/18 Emergency Restoration Services Team, Inc.,

on behalf of the Plaintiff, installed drying equipment at the Loss Location that were performed over

5 days reducing the moisture level from 50 to 0.7. On 9/26/2018, Citi Trends issued a work order

stating “The store has multiple leaks over the sales floor and the stockroom. Please can you visit the

store and see all the areas that it is leaking, this way the roofers have a thorough understanding of all

the areas that need to be fixed. Also, please replace any damage ceiling tile caused by these roof

leaks.” Shortly thereafter the Plaintiff made provisional roof repairs. On 10/3/2018 Zevuloni and

Associates made its initial inspection and followed up on 10/20/20 taking pictures. On 1/23/2019

Emergency Restoration Services sent its bill for $18,714.00. Due to damage to the electric pole on

the roof caused by the Hurricane, water became trapped between the roof membrane and the

underlying structure that continued to leak in the area of the electric panel On 2/11/2019, Citi Trends

issued another work order complaining of leaking onto electrical panel inside the Loss Location and

provisional repairs were made shortly thereafter by the Plaintiff. It was not until 2/27 2019 that SEA

issued its report claiming that none of the leaking was due to the Hurricane but stating that a metal

awning at the Loss Location was pulled up by high winds associated with the hurricane. On

3/18/2019, the Insurer denied the Plaintiff’s claim stating that the only storm damage was the metal

awning. On 5/29/2019 Zevuloni & Associates, on behalf of the Plaintiff, submitted to the Insurer a

damage repair estimate of $337,385.40 and on 5/31/2019 the Plaintiff executed a Sworn Statement in



                               SUMMONS AND COMPLAINT - PAGE 5 OF 10
                          TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
     4:20-cv-03500-SAL          Date Filed 10/02/20        Entry Number 1-1         Page 7 of 14




                                                                                                             ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
Partial Proof of Loss in the amount of $332,385.00. By letter dated 6/18/2019 Peninsula, on behalf

of the Insurer, rejected the Proof of Loss. The Insurer conducted examinations under oath of the

Plaintiff on 11/21/2019 and 2/14/2020. A pre-suit mediation was unsuccessful.

          22.   The Policy provides an appraisal provision as follows:




          23.   On 3/20/19, Zevuloni & Associates demanded an appraisal under the terms of the

Policy. On 4/1/2019, Peninsula on behalf of the Insurer rejection of demand for appraisal. Since the

insurer has refused to participate in an appraisal, the Plaintiff is informed and believe that the Insurer

does not dispute the value of the appraisal as presented by the Plaintiff. Upon information neither the

Insurer nor its adjuster performed an appraisal of the building damage that is evidence of the fact that

the Insurer never intended to adjust the Plaintiff’s claim in good faith and pursuant to the terms of the

Policy.

          24.   Upon information and belief, Insurer failure to investigate, appraise and adjust all

claims in this matter pursuant to the terms of the Policy and failure to agree to an appraisal required



                                SUMMONS AND COMPLAINT - PAGE 6 OF 10
                           TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
     4:20-cv-03500-SAL          Date Filed 10/02/20        Entry Number 1-1          Page 8 of 14




                                                                                                             ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
under the terms of the Policy, is an attempt to delay payment required under the Policy.

        25.     This failure by the Insurer has resulted in unfair and unreasonable delays in the

settlement of the Plaintiff’s claims while allowing the Insurer the continued use of insurance proceeds

which are rightly due and payable to the Plaintiff.

                                FIRST CAUSE OF ACTION
                          BREACH OF CONTRACT AGAINST INSURER
        26.     The Plaintiff reiterates the allegations contained above as if repeated verbatim herein.

        27.     At all times material hereto, the Plaintiff had contracts of insurance with Insurer. The

Plaintiff made claims to the Insurer for payment of its building and personal property. The claims

were properly made under the “Loss Payment” provisions of the Policy which required the Insurer to

pay the value of the loss. Upon information and belief, Insurer failed to honor the terms of its contracts

of insurance with the Plaintiff in several particulars, including, but not limited to, the following:

                a.      In failing to pay any of the building claim of the Plaintiff;

                b.      In failing to pay any of the business personal property claim of the Plaintiff;

                c.      In failing to pay for all of the damages suffered by the Plaintiff which was

                        included under the terms of its Policy;

                d.      In failing to comply with the appraisal provision of the Policy; and

                e.      In failing to adjust the claim under the primary coverage.

        28.     The Plaintiff is informed and believes that the Insurer breached its contract of

insurance with the Plaintiff and as a result the Plaintiff is entitled to receive all benefits under their

Policy and the Plaintiff is entitled to judgment against the Insurer for actual and consequential plus

pre-judgment interest in an amount to be proved at the trial of this case.




                                SUMMONS AND COMPLAINT - PAGE 7 OF 10
                           TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
     4:20-cv-03500-SAL           Date Filed 10/02/20        Entry Number 1-1         Page 9 of 14




                                                                                                              ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
                         FOR A SECOND CAUSE OF ACTION
              BAD FAITH REFUSAL TO PAY BENEFITS DUE AGAINST INSURER
        29.     The Plaintiff reiterates the allegations contained above as if repeated verbatim herein.

        30.     At all times material hereto, there existed a mutually binding contract of insurance

between Plaintiff and the Insurer.

        31.     The Plaintiff performed all conditions precedent as required by the Policy for filing a

claim and receiving benefits, but Insurer has refused to pay all benefits required under its contract of

insurance.

        32.     The Plaintiff alleges that the actions of the Insurer in its unreasonable delay and refusal

to make payment, provide strong support for a claim of insurance bad faith. The Plaintiff alleges that

the Insurer unreasonably failed to process a valid claim in willful or reckless disregard of the

Plaintiff’s rights under the Policy.

        33.     As a result of the foregoing, the Plaintiff is informed and believes that it is entitled to

a judgment against the Insurer for actual, consequential and punitive damages and pre-judgment

interest in an amount to be proved at the trial of this case.

                            FOR A THIRD CAUSE OF ACTION
                      IMPROPER CLAIM PRACTICES AGAINST INSURER

        34.     The Plaintiff reiterates the allegations contained above as if repeated verbatim.

        35.     The Plaintiff is informed and believes that Insurer has violated S.C. Code Annotated

§38-59-20 in several particulars, including, but not limited to the following:

                a.      Knowingly misrepresenting to Plaintiff pertinent facts or Policy provisions
                        relating to coverage at issue or providing misleading information with respect
                        to coverages;

                b.      Failing to adopt and implement reasonable standards for the prompt
                        investigation settlement of claims;



                                SUMMONS AND COMPLAINT - PAGE 8 OF 10
                           TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
    4:20-cv-03500-SAL            Date Filed 10/02/20        Entry Number 1-1         Page 10 of 14




                                                                                                              ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
                  c.      Not attempting in good faith to effect prompt, fair and equitable settlement of
                          claims submitted to it in which liability has become reasonable clear;

                  d.      Compelling Policy holders to institute suites to recover amounts reasonably
                          due or payable with respect to claims arising under its Policy by offering
                          substantially less than is due;

                  e.      Offering to settle claims for an amount less than the amount otherwise
                          reasonably due or payable based on the possibility or probability that the
                          Policy holder would be required to incur attorney’s fees to recover the amount
                          reasonably due or payable;

                  f.      Invoking or threatening to invoke Policy defenses not in good faith and with
                          reasonable expectation of prevailing with respect to the Policy defense; and

                  g.      Other practices which constitute an unreasonable delay in paying or an
                          unreasonable failure to pay or to settle in full claims arising under coverages
                          provided in its Policy.

          36.     The Plaintiff is informed and believes that the refusal to pay all allowable benefits was

without reasonable cause or in bad faith and in violation of South Carolina statutory law.

          37.     The Plaintiff is informed and believes that Insurer has improperly refused to pay

insurance benefits due without reasonable cause and in bad faith and as result the Plaintiff is informed

and believes that it is entitled to judgment against the Insurer in the amount actual damages plus

reasonable attorney’s fees, pre-judgment interest and costs in this matter.

                     FOR A FOURTH CAUSE OF ACTION
       BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                            AGAINST INSURER
          38.     The Plaintiff reiterates the allegations contained above as if repeated verbatim

herein.

          39.     Insurer has an implied duty to exercise good faith and fair dealing in its relationship

with Plaintiff.




                                 SUMMONS AND COMPLAINT - PAGE 9 OF 10
                            TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
    4:20-cv-03500-SAL           Date Filed 10/02/20       Entry Number 1-1          Page 11 of 14




                                                                                                             ELECTRONICALLY FILED - 2020 Aug 24 12:56 PM - HORRY - COMMON PLEAS - CASE#2020CP2604891
        40.     Insurer had and continues to have an obligation to exercise good faith, fair dealing

and reasonable care in honoring its insurance contract with the Plaintiff. Insurer has breached its

duty in several regards as set forth above.

        41.     Based on the foregoing, the Plaintiff is informed and believe that the Insurer has

breached its implied obligation of good faith and fair dealing and, as a result, the Plaintiff is entitled

to judgment in the amount of actual and consequential damages and pre-judgment interest in an

amount to be proved at the trial of this case.

        WHEREFORE, the Plaintiff respectfully requests the following relief:

        A.      Judgment against Defendant in an amount to be proved at the trial of this case

including actual damages, consequential damages, punitive damages and attorney’s fees;

        B.      Prejudgment interest at the statutory rate from the date determined to be the reasonable

time period for payment of the claim; and

        C.      For such other and further relief as this Court may deem just and proper.


                                                 BELLAMY, RUTENBERG, COPELAND, EPPS,
                                                 GRAVELY & BOWERS, P.A.

                                                 s/David J. Gundling
                                                 David J. Gundling
                                                 S.C. Bar No.: 002361
                                                 Attorneys for Plaintiff
                                                 Post Office Drawer 2547
                                                 Pawleys Island, SC 29585
Pawleys Island, SC                               Telephone: (843) 237-3400
August 10, 2020                                  dgundling@bellamylaw.com




                               SUMMONS AND COMPLAINT - PAGE 10 OF 10
                           TEHILA, LLC V. UNDERWRITERS AT LLOYDS, LONDON
                      ELECTRONICALLY FILED - 2020 Sep 10 8:57 AM - HORRY - COMMON PLEAS - CASE#2020CP2604891
Page 12 of 14
Entry Number 1-1
Date Filed 10/02/20
4:20-cv-03500-SAL
                      ELECTRONICALLY FILED - 2020 Sep 10 8:57 AM - HORRY - COMMON PLEAS - CASE#2020CP2604891
Page 13 of 14
Entry Number 1-1
Date Filed 10/02/20
4:20-cv-03500-SAL
                      ELECTRONICALLY FILED - 2020 Sep 10 8:57 AM - HORRY - COMMON PLEAS - CASE#2020CP2604891
Page 14 of 14
Entry Number 1-1
Date Filed 10/02/20
4:20-cv-03500-SAL
